Opinion issued November 25, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00362-CR
                           ———————————
                 MAYLENE ALEXIS VELASCO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


              On Appeal from the Criminal Court at Law No. 13
                           Harris County, Texas
                      Trial Court Case No. 1923413


                         MEMORANDUM OPINION

      Appellant, Maylene Alexis Velasco, has filed a motion to dismiss the appeal.

The motion is signed by the appellant and her attorney, in compliance with Texas

Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). No opinion has
issued, and more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2